DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11, 374, 709. Although the claims at issue are not identical, they are not patentably distinct from each other because, The pending claims are an obvious variation of the patented claims. Take an example of comparing claim 1 of the instant application and claim 1 of  Patent ‘709.

Instant Application 
Patent ‘709 
1. A method for obtaining a reference signal, comprising: 

determining, based on a first resource that is allocated to a reference signal in a basic pattern corresponding to the reference signal and a second resource that is allocated to at least one basic pattern in a physical layer transmission unit, a third resource occupied by the reference signal in the physical layer transmission unit, 
wherein the physical layer transmission unit comprises the at least one basic pattern and a plurality of resources that are not occupied by the at least one basic pattern; 


sending the reference signal through the third resource; and sending information indicating the resource is allocated to the at least one basic pattern in the physical layer transmission unit, 

wherein the basic pattern occupies a plurality of consecutive Orthogonal Frequency Division Multiplexing (OFDM) symbols in a time domain, and the basic pattern occupies a plurality of consecutive subcarriers in a frequency domain.  
1. A method for obtaining a reference signal, comprising:

 determining, based on a resource that is allocated to a reference signal in a basic pattern corresponding to the reference signal and a resource that is allocated to at least one basic pattern in a physical layer transmission unit, a resource occupied by the reference signal in the physical layer transmission unit,

 wherein the physical layer transmission unit comprises the at least one basic pattern, and the physical layer transmission unit further comprises a plurality of resources which are not occupied by the at least one basic pattern; 

and obtaining the reference signal through the determined resource; wherein the method further comprises receiving information indicating the resource is allocated to the at least one basic pattern in the physical layer transmission unit, and
 wherein the basic pattern occupies a plurality of consecutive Orthogonal Frequency Division Multiplexing (OFDM) symbols in a time domain, and occupies a plurality of consecutive subcarriers in a frequency domain.


Claims 2-15 of the instant application are similarly rejected as obvious variation of the Patent ‘709 claims 2-5, 8-17.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474